--------------------------------------------------------------------------------





LICENSE AGREEMENT


This License Agreement (“Agreement”), dated as of January 30, 2015 (the
“Effective Date”), is by and between Green EnviroTech Holdings, Inc. a Delaware
corporation, (“Licensor” or “GETH”) and Cenco Leasing Company, Inc., a Texas
corporation (“Licensee”).
 
WHEREAS, Licensor is the sole and exclusive owner of and has the right to
license to Licensee the Technology (as defined below) relating to the processing
of end-of-life tires and plastics; and
 
WHEREAS, Licensee wishes to utilize the Technology to design, construct, own and
operate pyrolysis and refining plants in the Territory (as defined below) and
Licensor is willing to grant to Licensee a license to the Technology and all
intellectual property associated with the Technology on the terms and conditions
set out in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:
 
1. Definitions.  For purposes of this Agreement, the following terms shall have
the following meanings:
 
“Action” has the meaning set forth in Section 13.1.
 
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
 
“Bankruptcy Code” has the meaning set forth in Section 15.1.
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in the State of Texas are authorized or required by Law to be
closed for business.
 
“Confidential Information” means any information that is treated as confidential
by either party, including trade secrets, technology, information pertaining to
business operations and strategies, and information pertaining to customers,
pricing and marketing. Confidential Information of Disclosing Party does not
include information that the Receiving Party can demonstrate by documentation:
(i) was already known to the Receiving Party without restriction on use or
disclosure prior to receipt of such information directly or indirectly from or
on behalf of the Disclosing Party; (ii) was or is independently developed by the
Receiving Party without reference to or use of any of the Disclosing Party’s
Confidential Information; (iii) was or becomes generally known by the public
other than by breach of this Agreement by, or other wrongful act of, the
Receiving Party or any of its Representatives; or (iv) was received by the
Receiving Party from a third party who was not, at the time, under any
obligation to the Disclosing Party or any other Person to maintain the
confidentiality of such information.
 

 
1

--------------------------------------------------------------------------------

 



 
“Copyrights” means all copyright registrations and applications set forth in
Schedule 3 hereto, and all extensions and renewals thereof, and all other
copyrights which Licensor owns, has been licensed, or otherwise has rights in
under applicable law.
 
“Disclosing Party” has the meaning set forth in Section 9.1, Confidentiality
Obligations.
 
 “Ebbros” means Ebbros Energy Partners, LLC, a Kansas limited liability company.
 
“Ebbros Agreement” means the Oil Production Revenue Sharing Agreement between
Ebbros and GETH dated March 7, 2013, as amended.
 
“Effective Date” has the meaning set forth in the preamble.
 
“Force Majeure Event” has the meaning set forth in Section 15.2.
 
“Gross Product Sales” means the gross proceeds from Licensee’s sales of oil,
carbon black, steel, and processed gas, less (a) all federal, state and local
governmental or administrative charges including, but not limited to sales
taxes, ad valorem taxes, environmental or excise taxes upon oil, steel, gas and
carbon black, or other products derived from the pyrolysis of tires or plastics;
(b) tire pick-up fees, tire resales and governmental rebates, credits or
financial incentives for alternative energy products; (c) gas produced and used
by Licensee at a Plant; and (d) royalty payments made to Ebbros under the Ebbros
Agreement.
 
“Improvement” means (a) any new or modified technology that performs the same
function as the Technology but (i) does so in a better or more economical way
(including by reason of better quality, ease of use, efficacy, safety or
performance); (ii) has a longer service life; (iii) has additional or broader
functions or applicability; or (b) any enhancement or modification to the
Technology; provided, however, that such term excludes any Innovation.
 
“Improvement Notice” has the meaning set forth in Section 5.1.
 
“Indemnitee” has the meaning set forth in Section 13.1.
 
“Initial Plant” means the first Plant developed by the Licensee as described in
Section 3.1.
 
“Innovation” means developments in processing, technology, or configuration or
composition of equipment constituting part of the Technology which are developed
by the Licensee and (i) add a material premium to the price of oil processed
using the Technology, or (ii) are capable of producing an oil product that may
be used or processed by refineries not having hydro-crackers, or by Persons
other than refineries.
 

 
2

--------------------------------------------------------------------------------

 



 
“Intellectual Property” means all (a) Licensed Patents; (b) Trademarks; (c)
Copyrights;(d) trade secrets; (e) all rights of any kind whatsoever of Licensor
accruing under any of the foregoing provided by applicable law of any
jurisdiction, by international treaties and conventions and otherwise throughout
the world; and (f) any and all claims and causes of action, with respect to any
of the foregoing, whether occurring before, on or after the date hereof,
including all rights to and claims for damages, restitution and injunctive and
other legal and equitable relief for past, present and future infringement,
dilution, misappropriation, violation, misuse, breach or default, with the right
but no obligation to sue for such legal and equitable relief and to collect, or
otherwise recover, any such damages.
 
“Interior Territory” shall mean the states of Oklahoma, Kansas, Arkansas,
Nebraska, Missouri, Colorado, North Dakota, South Dakota, Iowa, New Mexico,
Arizona, Nevada, Utah and the entire country of Mexico (for convenience, Mexico
is included as a “State” for purposes of this Agreement). Unless the context
clearly otherwise implies, each of such states shall constitute part of the
Territory.
 
“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, award, decree, other requirement or
rule of law of any federal, state, local or foreign government or political
subdivision thereof, or any arbitrator, court or tribunal of competent
jurisdiction.
 
“Licensed Patents” means (a) the patents and patent applications listed in
Schedule , all patents issuing from the patent applications listed in Schedule 1
and all continuations, continuations-in-part, divisions, extensions,
substitutions, reissues, re-examinations and renewals of any of the foregoing,
and (b) any patents issuing from any applications filed after the Effective Date
including, but not limited to, those that (i) claim priority from the Patent
Application or from which any of the patents or patent applications identified
in subsection (a) claim priority, and (ii) those that are based upon one or more
claims set forth in the Patent Application.
 
“Licensee” has the meaning set forth in the preamble.
 
“Licensor” has the meaning set forth in the preamble.
 
“Losses” means all losses, damages, liabilities, deficiencies, claims, actions,
judgments, settlements, interest, awards, penalties, fines, costs or expenses of
whatever kind, including attorneys’ fees and expenses and the cost of enforcing
any right to indemnification hereunder and the cost of pursuing any insurance
providers.
 
“Non-Exclusive License” means a license granted to Licensee by Licensor pursuant
to which Licensee has the right to construct, own and operate a Plant or Plants
in a designated State, but Licensor retains the right to construct, own and
operate or license other Persons to construct, own and operate a Plant or Plants
in such State, provided that no Person shall construct a Plant within a radius
of 150 miles of any Plant then existing or under construction.
 
“Party” or “Parties” means one or both of the parties to this Agreement.
 

 
3

--------------------------------------------------------------------------------

 



 
“Patent Application” means that certain Patent Application by Louis H. Perches
and Gary DeLaurentiis filed with the U.S. Patent and Trademark Office, number
61/915,825 dated December 13, 2013.
 
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, governmental authority, unincorporated organization, trust,
association or other entity.
 
“Plant” means a facility developed by Licensee, or, when the context requires,
Licensor or a Person acting under a license granted by Licensor, utilizing the
Technology.
 
“Product” means oil, carbon black, steel and processed gas (collectively,
“Products”).
 
“Proof Date” shall mean the first date on which Licensee sells a commercial
quantity of oil produced from the Initial Plant to Conoco, another refinery, or
a crude oil purchaser.
 
“Receiving Party” has the meaning set forth in Section 9.1, Confidentiality
Obligations.
 
“Representatives” means a Party’s and its Affiliates’ employees, officers,
directors, consultants and legal advisors.
 
“State” means each of the states and the Country of Mexico constituting part of
the Territory.
 
“System” means two pyrolysis vessels and one distillation system, plus
supporting equipment.  
 
“Technology” means the Licensor’s electromagnetic induction pyrolysis and
refining system and processes for processing “end of life” tires and plastics to
oil, carbon black, steel and associated petroleum gases, including all
associated Intellectual Property.
 
“Term” has the meaning set forth in Section 14.1.
 
“Territory” means California, Texas, Florida and the Interior Territory as
defined above.
 
“Trademarks” means the trademark registrations and applications set forth in
Schedule 2 hereto, including all State and Federal registrations, and all other
trademarks and servicemarks which Licensor owns, has been licensed, or otherwise
has rights in under applicable law, all together with the goodwill connected
with the use of and symbolized thereby and all extensions and renewals thereof.
 
2. Grant
 
2.1 Scope of Grant.  Subject to the terms and conditions of this Agreement,
Licensor hereby grants to Licensee during the Term an exclusive right and
license to utilize the Technology in its design, construction, ownership and
operation of Plants in the Territory; provided, however, that, as it applies to
Mexico, said license shall be exclusive as to an area of 150 miles around
Guadalajara, exclusive as to an area of 150 miles around San Quentin, for
plastics feedstocks only, and otherwise it shall be a Non-Exclusive License.
 

 
4

--------------------------------------------------------------------------------

 



 
2.2 Restrictions on Licensor.  Licensor shall not itself, nor grant others the
right to, use, offer to sell, sell, develop, or sublicense, the Technology
during the Term in the Territory except as otherwise provided in this Agreement.
 
3. Plant Development and Operation.
 
3.1. California.
 
(a) Within 120 days after the Effective Date, Licensee shall demonstrate to
Licensor that it has obtained funding in an amount of not less than $2,800,000
with which to begin the design and construction of its Initial Plant in
California.  Evidence of such financial ability may consist of bank statements,
letters of credit, invoices paid that are attributable to implementation of the
Initial Plant, loan agreements, binding investment subscription agreements and
the like.
 
(b) Within 12 months after the Effective Date, Licensee shall have constructed
an Initial Plant consisting of one System which is capable of delivering product
to Conoco for testing.
 
(c) Within 18 months after the Effective Date, Licensee shall have commenced
expansion of the Initial Plant, or construction of an additional Plant, to an
aggregate of at least ten Systems.
 
(d) Within three years after the Proof Date, Licensee shall   have operational
Plants in California comprising an aggregate of at least twenty Systems.
 
(e) Within four years after the Proof Date, Licensee shall have operational
Plants in California comprising an aggregate of at least 30 Systems.
 
(f) Within five years of the Proof Date, Licensee shall have operational in
California at least 50 Systems.  At that time, Licensee shall have earned a
permanent license in the State of California.   If Licensee fails to achieve the
performance goals set out in sub-paragraphs (a), (b), (c), (d), (e) or (f),
Licensee’s license in California shall become a Non-Exclusive License.
 
3.2. Texas.
 
(a) Within 120 days after the Proof Date, Licensee shall commence construction
of a Plant in Texas. The first Plant in Texas shall be operational within one
year of the Proof Date.
 
(b)           Within 30 months after the Proof Date, Licensee shall have twenty
operational Systems, in the aggregate, in one or more Plants in Texas.
 

 
5

--------------------------------------------------------------------------------

 



 
(c)           Licensee shall have operational Plants comprising an aggregate 50
Systems in Texas (including the Ennis Plant) not later than the fourth
anniversary of the Proof Date. At that time, Licensee shall have earned a
permanent license in the State of Texas.
 
(d)            If Licensee fails to achieve the performance goals set forth in
sub-paragraphs (a), (b), or (c), Licensee’s license in Texas shall become a
Non-Exclusive License.
 
(e)           Licensor reserves the right for one year from the Effective Date
to begin construction of a plant in Ennis, Texas, not to exceed ten Systems, and
to operate such plant (the “Ennis Plant”).  It is anticipated that, if Licensor
elects to proceed with the Ennis Plant, it will do so by negotiating a contract
to purchase or lease a facility owned by Chuck Cronin and/or C. C. Crawford
Retreading Co., Inc. (the “Cronin Facility”).  If Licensor constructs the Ennis
Plant at the Cronin Facility, and subsequently decides to offer such Plant for
sale, it shall first offer the Plant to Licensee by written notice, which notice
shall contain a proposed contract, including price and all material
terms.  Licensee shall have 10 days from Licensor’s notice within which to
accept the contract proposed by Licensor.  If Licensee rejects the contract,
Licensor shall have ninety days within which it may sell the Plant to a third
party on the same terms and conditions proposed to Licensee.  After said ninety
day period, or at any time that Licensor modifies the price, terms, or
conditions, it must again first offer the contract to Licensee, and, if Licensee
rejects the contract, to third parties, in the manner aforesaid.  This process
shall be repeated as many times as necessary until the Plant has been sold.
 
Licensee shall not be restricted in the location and construction of a Plant
less than 150 miles from the Ennis Plant.  If Licensor does not construct, own
and operate the Ennis Plant as provided herein, Licensee’s license in Texas
shall be exclusive, subject to the remaining provisions of this Agreement.
 
3.3. Florida.
 
(a)           Within three years after the Proof Date, Licensee shall commence
construction of a Plant in Florida.  Said Plant shall consist of at least ten
Systems and shall be operational within three years and nine months after the
Proof Date.  Licensee shall construct and have operational in Florida additional
Plants, each consisting of at least ten Systems, as follows:
 
·  
Within 15 months of the date on which the Plant provided for in paragraph (a)
hereof becomes operational, one Plant.

 
·  
Within 30 months of the date on which the Plant provided for in paragraph (a)
hereof becomes operational, one Plant.

 

 
6

--------------------------------------------------------------------------------

 



 
·  
Within 45 months of the date on which the Plant provided for in paragraph (a)
hereof becomes operational, one Plant.

 
·  
Within 60 months of the date on which the Plant provided for in paragraph (a)
hereof becomes operational, one Plant.

 
(b)           At such time as Licensee shall have completed all of the Plants
provided for in paragraph (a), Licensee shall have earned a permanent, exclusive
license in the State of Florida.
 
(c)           If Licensee fails to achieve the performance goals set forth in
paragraph (a), Licensee’s license in Florida shall become a Non-Exclusive
License.
 
3.4. Iowa.  Within one year after the Effective Date, Licensee, or its assignee,
shall commence construction of a Plant in Iowa and such Plant shall be
operational within 18 months after the Effective Date.  A failure to meet either
of said performance requirements shall result in termination of Licensee’s
license in Iowa.
 
3.5. Interior Territory.
 
(a) Within 24 months after the Effective Date, Licensee shall begin construction
of a Plant or Plants consisting of an aggregate of at least ten Systems in any
State within the Interior Territory.
 
(b) Within 15 months after the 24 month period provided for in subparagraph (a)
above, Licensee shall open and have operational at least one additional Plant or
Plants consisting of at least ten Systems within the Interior Territory and,
thereafter, shall continue to develop Plants within the Interior Territory at
the rate of one ten-Systems Plant every 15 months.
 
(c) At such time as Licensee has established an operational Plant or Plants
consisting of an aggregate of at least ten Systems in a State included within
the Interior Territory, it will have a permanent exclusive license in that
State.  If, by the fifth anniversary of the Proof Date, Licensee has not
established a Plant in a given State within the Interior Territory, Licensee’s
license for such State shall terminate.  Termination of Licensee’s license with
respect to any State shall have no effect whatsoever on its licensed rights in
any other State within the Interior Territory.
 
3.6           Engineering Design.  Licensee shall retain, in its discretion and
at its expense, engineering firms or consultants to develop final construction
documentation, optimize equipment functionality, install equipment, and
construct Plants. Licensor shall provide such designated firms and consultants
with existing documentation describing the Technology and its sources of
components of equipment. Licensee shall provide Licensor and its agents a full
set of plans and construction documents when each Plant is completed, and
Licensor and its other licensees shall be authorized to use such plans and
documents in connection with the design and construction of their
Plants.  Licensor shall provide similar documents to Licensee for each plant it
opens and operates and shall use its best efforts to obtain similar documents
from other licensees for the Licensee.
 

 
7

--------------------------------------------------------------------------------

 



 
3.7           Permits; Governmental Approvals.  Licensee shall retain, at its
own expense and to the extent it deems necessary, an appropriate professional
firm to assist in securing all permits and governmental approvals required by
any agency, whether federal, state, or local, having jurisdiction over any
proposed Plant. Licensor shall provide any existing documentation regarding the
Technology which may be necessary to apply for such permits and approvals.
 
3.8           Equipment.  The Parties agree that it is in their mutual interests
to optimize the quality and functionality of equipment used in the construction
of Plants.  Licensee agrees to use reasonable efforts to research and utilize
equipment from the best available sources, including that which is manufactured
in the United States. Upon request of Licensee, Licensor will use reasonable
efforts to obtain a license from key foreign providers to enable Licensee to
acquire equipment and, if Licensee enters into a license agreement with any such
foreign provider, it will comply with the terms of such license agreement.  Each
party agrees to provide to the other, information about domestic
manufacturing.  Licensee shall independently and directly contract for and
acquire equipment for development and installation at each Plant.  Licensor may
hire a third party, at its own expense, to assure that the equipment is
functional and fit for its intended purpose. Upon reasonable notice, and at such
times as shall be reasonably agreed upon by the Parties, Licensor shall have
access to any Plant for purposes of inspecting the equipment and installation
and operation thereof.
 
3.9                      Feedstock.  The Parties agree not to acquire or seek to
acquire, directly or indirectly, tires or plastic feedstock in those States in
which the other Party has established a Plant.  Notwithstanding the foregoing,
the Parties agree that they will cooperate in those instances where there is
excess feedstock in a State that would be beneficial to the non-host State
operator and there would be no adverse effect on the host State operator’s
supply or price.
 
The Parties recognize that Florida will generate particularly large feedstock
supplies.  Notwithstanding Licensee’s exclusive license in Florida, the Parties
will have the right to acquire feedstock in Florida until such time as Licensee
is able to demonstrate that the acquisition of feedstock by others in Florida
will have an adverse effect on its supply and pricing, after consideration of
all reasonable and objective criteria. At such time, the Parties will negotiate
in good faith to accommodate the reasonable commercial needs of each Party.
 
If Licensor or its assignee is the operator of the Ennis Plant, feedstock for
the Ennis Plant shall be limited to “off the road” (“OTR”) tires (tires larger
than those used for 18-wheel trucks).  Provided, however, that the Ennis Plant
may obtain conventional tires (non-OTR tires) in the State of Texas only from a
list of sources provided to Licensee within 10 days after the Licensee notifies
the Licensor that it intends to commence construction of a Plant in the State of
Texas.  The total amount of non-OTR tires obtained from such sources in Texas
shall not exceed 60% of the feedstock used by the Ennis Plant in any one year
without the express written approval of Licensee.  Licensor shall provide such
evidence as Licensee shall reasonably require to demonstrate its compliance with
this limit.  Licensor shall use its reasonable commercial efforts to refer any
extra volume of tires from such suppliers to Licensee at no additional markup to
Licensee.
 

 
8

--------------------------------------------------------------------------------

 



 
If the Licensee loses its rights to exclusivity in a Territory or State pursuant
to Sections 3.1, 3.2, 3.3, 3.4, or 3.5, the restrictions of this Section 3.9
shall be null and void with respect to the State or States in which exclusivity
has been lost. Licensor shall include substantially the same provision as this
Section 3.9 in all license agreements which it enters into subsequent to the
Effective Date.
 
3.10                      Offtake Agreements.  At Licensee’s request, Licensor
shall use its best commercial efforts in assisting Licensee in its efforts to
enter into contracts for the sale of oil and carbon black products at its
plant(s).
 
 3.11                      Licensor’s Remedies for Licensee’s Failure to
Develop.  For the avoidance of doubt, Licensee’s development of Plants in
accordance with the time requirements set forth in Sections 3.1 through 3.5 are
permissive only, and Licensor’s sole and exclusive remedy for any failure by
Licensee to commence to construct, construct, or have a Plant in operation shall
be as specifically provided in said Sections 3.1 through 3.5, i.e., conversion
to a Non-Exclusive License or termination of license, as the case may be.
 
4. Initial Payment; Royalties.
 
4.1 Cancellation of Promissory Notes and Cash Payment. In partial consideration
for Licensor’s granting of the license provided for herein, on the Effective
Date Licensee shall (a) cancel and return to Licensor (i) the promissory note of
Licensor in the amount of $40,000 and dated June 2, 2014 and (ii) the promissory
note of Licensor in the amount of $50,000 and dated May 5, 2014, and (b) deliver
to Licensor its check in the amount of $25,000.
 
4.2 Royalties.  Licensor shall be entitled to a royalty based on Gross Product
Sales, payable monthly.  For Plants located in New Mexico, Arizona, Nevada, Utah
and Mexico, the royalty rate shall be 3%.  For all other Plants, the royalty
rate shall be 5.5%.  Licensor will not agree to a royalty rate of less than 5.5%
with any other Person.  Licensee shall use commercially reasonable efforts to
enter into agreements with the purchasers of Products which provide that the
purchaser shall directly pay Ebbros its 1% royalty provided for in the Ebbros
Agreement, and that the purchaser will directly pay Licensor for its royalty. In
the absence of such an agreement, if payments for Products are received directly
by Licensee without deduction of Licensor’s royalty and the Ebbros royalty,
Licensee shall pay such royalties no later than the end of the month following
the month in which it receives payment.  Licensor shall include in any license
agreement subsequently entered into between Licensor and any other Person, a
provision requiring such licensee to pay or cause to be paid to Ebbros its 1%
royalty provided for in the Ebbros Agreement.
 

 
9

--------------------------------------------------------------------------------

 



 
Notwithstanding the foregoing, Licensor shall not be entitled to any royalty
based upon production from the Initial Plant during the first 120 days of
product sales from such Plant.
 
4.3 Records.  Licensee shall keep records of its sales of products from its
Plants reasonably necessary for the calculation of royalty payments to be made
to Licensor hereunder. However, Licensee has no (a) duty of trust or other
fiduciary relationship with Licensor regarding the maintenance of the records or
the calculation and reporting of royalties; or (b) obligations to maintain any
records except in accordance with its own document retention policy.  Licensor
shall have the right to inspect the records of Licensee pertaining to its
royalty interests upon reasonable written notice to Licensee.
 
5.  Improvements; Innovations.
 
5.1           Improvements by Licensor.  Licensor shall promptly advise Licensee
of Improvements developed by Licensor and shall provide to Licensee a copy of
all plans, drawings, descriptions and documentation relating to such
Improvements.  If Licensor files a patent application, a trademark application,
or a copyright registration, (an “IP Application”) for any Improvement, Licensor
shall provide written notice (the “Improvement Notice”) to Licensee within 10
business days after such creation or the filing date of the patent, trademark,
or copyright application with a copy of the IP Application and such other
details of the Improvement as Licensee reasonably requires to effectively
evaluate the Improvement.
 
5.2           License to Licensor’s Improvements.  Any Improvement developed by
Licensor which is not covered by an IP Application shall automatically be
included in the Technology.  Licensee may include any IP Application covering
Improvements as Technology under this Agreement by providing written notice to
Licensor within 10 days after the Improvement Notice identifying the IP
Applications Licensee chooses to include as Technology.  Such IP Applications
will be deemed to be Technology effective on the Licensee’s notice in accordance
with Section 15.5.
 
5.3           Improvements by Licensee.  Licensee shall promptly advise Licensor
of Improvements developed by Licensee and shall provide to Licensor a copy of
all plans, drawings, descriptions and documentation related to such
Improvements.
 
5.4           License to Licensee’s Improvements.  Any Improvement developed by
Licensor shall automatically be included in the Technology.
 
5.5           Innovations by Licensee.  If Licensee develops an Innovation, it
shall provide written notice (the “Innovation Notice”) to Licensor within a
reasonable time after it determines that the Innovation is substantially
complete, which notice shall include details of the Innovation, including a copy
of all plans, drawings, descriptions and documentation related to such
Innovation and such other details of the Innovation as Licensor reasonably
requires to effectively evaluate the Innovation.
 

 
10

--------------------------------------------------------------------------------

 



 
5.6           License to Licensee’s Innovations.  Licensor may include any
Innovation under this Agreement by providing written notice to Licensee within
ten days after the Innovation Notice identifying the Innovation that Licensor
chooses to include as Technology and agreeing to pay to Licensee a royalty which
the Parties negotiate in good faith. Such Innovations will be deemed to be
Technology at such time as the Parties have entered into a written agreement
with respect to such royalty effective on the Licensor’s notice in accordance
with Section 15.5.
 
6. Intellectual Property Prosecution and Maintenance.
 
6.1 Intellectual Property Prosecution and Maintenance.  Subject to Section 6.2,
for each Licensed Patent, Trademark, or Copyright, Licensor shall:
 
(a) maintain such Licensed Patent, Trademark, and Copyright;
 
(b) pay all fees and expenses associated with its activities pursuant to Section
6.1(a);
 
(c) keep Licensee currently informed of the filing and progress of all material
aspects of the prosecution of such application, and the issuance of Licensed
Patents, Trademarks, or Copyrights from any such application;
 
(d) consult with Licensee concerning any decisions which could affect the scope
or enforcement of any issued claims or the potential abandonment of such
application, Licensed Patent, Trademark, or Copyright; and
 
(e) notify Licensee in writing of any additions, deletions or changes in the
status of such application, Licensed Patent, Trademark, or Copyright.
 
6.2 Abandonment.  If Licensor wishes to abandon any Licensed Patent, Trademark,
Copyright, or application therefor, it shall give Licensee 30 days prior written
notice of the desired abandonment. Licensor shall not abandon any such Licensed
Patent, Trademark, or Copyright except upon the prior written consent of
Licensee.  On Licensee’s request, which may be provided at any time after the
notice of desired abandonment, Licensor shall assign to Licensee any such
application, Licensed Patent, the assignment, such application, Licensed Patent,
Trademark, or Copyright shall no longer be a Licensed Patent, Trademark, or
Copyright and Licensee shall not have any further royalty or other payment
obligation for such Licensed Patent, Trademark, or Copyright.  The provisions of
this Section 6.2 shall not apply to the Patent Application.
 
6.3 Failure to Prosecute and Maintain.  If Licensor shall fail to keep or
perform any of its obligations as provided in this Section 6 then Licensee may
(but shall not be obligated to do so) upon the continuance of such failure on
Licensor’s part for thirty (30) days after notice of such failure is given
Licensor by Licensee, or immediately where immediate action is reasonably
necessary to preserve Licensor’s or Licensee’s rights to the Technology, and
without waiving or releasing Licensor from any obligation hereunder, as an
additional but not exclusive remedy, perform any such obligation, including the
prosecution of a Licensed Patent, Trademark, or Copyright application, and
Licensor shall reimburse Licensee for all costs and expenses incurred by
Licensee in performing such obligations within ten (10) days of demand.
 

 
11

--------------------------------------------------------------------------------

 



 
7. Third-Party Infringement.
 
7.1 A Party receiving notice of alleged infringement of any Intellectual
Property in the Territory, or having a declaratory judgment action alleging
invalidity or infringement of any Intellectual Property in the Territory brought
against it, shall promptly provide written notice to the other Party of the
alleged infringement or declaratory judgment action, as applicable.
 
7.2 Licensor shall bring suit or defend a declaratory judgment action and
control the conduct thereof, including settlement, to stop infringement of any
Intellectual Property. Licensor may join Licensee as a party to the suit or
action only if a court of competent jurisdiction determines that Licensee is an
indispensable party to the suit. Licensor shall: (a) hold Licensee free, clear
and harmless from any and all costs and expenses of the suit, including
attorneys’ fees, costs, and expenses; and (b) compensate Licensee for the
reasonable time and expenses of Licensee’s employees for any required assistance
or testimony of Licensee’s employees in connection with the suit.
 
8. Compliance with Laws.
 
8.1 Regulatory Clearance.  Licensor shall reasonably cooperate with Licensee in
obtaining any clearances from governmental agencies necessary for its
utilization of the Technology.
 
9. Confidentiality.
 
9.1 Confidentiality Obligations.  Each party (the “Receiving Party”)
acknowledges that in connection with this Agreement it will gain access to
Confidential Information of the other party (the “Disclosing Party”). As a
condition to being furnished with Confidential Information, the Receiving Party
agrees, during the Term and for two years thereafter, to:
 
(a) not use the Disclosing Party’s Confidential Information other than as
strictly necessary to exercise its rights and perform its obligations under this
Agreement; and
 
(b) maintain the Disclosing Party’s Confidential Information in strict
confidence and, subject to Section 9.2, not disclose the Disclosing Party’s
Confidential Information without the Disclosing Party’s prior written consent,
provided, however, the Receiving Party may disclose the Confidential Information
to its Representatives who:
 

 
12

--------------------------------------------------------------------------------

 



 
(i) have a “need to know” for purposes of the Receiving Party’s performance, or
exercise of its rights with respect to such Confidential Information, under this
Agreement; and
 
(ii) have been apprised of this restriction.
 
The Receiving Party shall use reasonable care, at least as protective as the
efforts it uses with respect to its own confidential information, to safeguard
the Disclosing Party’s Confidential Information from use or disclosure other
than as permitted hereby.
 
9.2 Exceptions.  If the Receiving Party becomes legally compelled to disclose
any Confidential Information, the Receiving Party shall:
 
(a) provide prompt written notice to the Disclosing Party so that the Disclosing
Party may seek a protective order or other appropriate remedy or waive its
rights under this Section 9; and
 
(b) disclose only the portion of Confidential Information that it is legally
required to furnish.
 
If a protective order or other remedy is not obtained, or the Disclosing Party
waives compliance, the Receiving Party shall, at the Disclosing Party’s expense,
use reasonable efforts to obtain assurance that confidential treatment will be
afforded the Confidential Information.
 
10. Representations and Warranties.
 
10.1. Mutual Representations and Warranties.  Each Party represents and warrants
to the other Party that:
 
(a) it is duly organized, validly existing and in good standing as a corporation
or other entity as represented herein under the laws and regulations of its
jurisdiction of incorporation, organization or chartering;
 
(b) it has, and throughout the Term shall retain, the full right, power and
authority to enter into this Agreement and to perform its obligations hereunder;
 
(c) the execution of this Agreement by its representative whose signature is set
forth at the end hereof has been duly authorized by all necessary corporate or
organizational action of the party; and
 

 
13

--------------------------------------------------------------------------------

 



 
(d) when executed and delivered by such party, this Agreement shall constitute
the legal, valid and binding obligation of that Party, enforceable against that
party in accordance with its terms.
 
10.2. Licensor’s Representations and Warranties.  Licensor represents and
warrants that:
 
(a) The patents and patent applications identified on Schedule 2 are all the
patents and patent applications owned by Licensor, or in which Licensor has a
licensable interest, that are necessary or useful for Licensee to use the
Technology in the Territory;
 
(b) The trademarks and trademark applications identified on Schedule 3 are all
the trademarks and trademark application owned by Licensor or in which Licensor
has a licensable interest, that are necessary or useful for Licensee to use the
Technology in the Territory;
 
(c) The copyrights and copyright applications identified on Schedule 3 are all
the trademarks and trademark application owned by Licensor or in which Licensor
has a licensable interest, that are necessary or useful for Licensee to use the
Technology in the Territory;
 
(d) It is the sole and exclusive legal and beneficial owner, has sole and
exclusive control of the entire right, title, and interest in and to, and is the
record owner of the Intellectual Property;
 
(e) It has, and throughout the Term, will retain the unconditional and
irrevocable right, power and authority to grant the license hereunder;
 
(f) Neither its grant of the license, nor its performance of any of its
obligations, under this Agreement does or will at any time during the Term:
 
(i) conflict with or violate any applicable Law;
 
(ii) require the consent, approval or authorization of any governmental or
regulatory authority or other third party; or
 
(iii) require the provision of any payment or other consideration to any third
party.
 
(g) It has not granted and will not grant any licenses or other contingent or
non-contingent right, title or interest under or relating to Intellectual
Property, or is or will be under any obligation, that does or will conflict with
or otherwise affect this Agreement, including any of Licensor’s representations,
warranties or obligations or Licensee’s rights or licenses hereunder;
 

 
14

--------------------------------------------------------------------------------

 



 
(h) There neither are nor at any time during the Term will be any encumbrances,
liens or security interests involving any Intellectual Property except (i) the
12% secured debentures issued on January 24, 2011 in the principal amount of
$380,000 and (ii) the notes to the Licensee described at Section 4.1 herein;
 
(i) To the best of Licensor’s knowledge, no prior art or other information
exists that would adversely affect the validity, enforceability, term or scope
of any Intellectual Property;
 
(j) Except as set forth on Schedule 4, there is no settled, pending or
threatened litigation or reissue application, re-examination, post-grant or
inter partes review, interference, derivation, opposition, claim of invalidity
or other claim or proceeding (including in the form of any offer to obtain a
license):
 
(i) alleging the unpatentability, invalidity, misuse, unregistrability,
unenforceability or noninfringement of, or error in any Intellectual Property;
or
 
(ii) challenging Licensor’s ownership of, or right to practice or license, any
Intellectual Property, or alleging any adverse right, title or interest with
respect thereto; or
 
(iii) alleging that the practice of any Intellectual Property or the using,
offering to sell, sale or importation of any Technology in the Territory does or
would infringe, misappropriate or otherwise violate any patent, trade secret or
other intellectual property of any third party.
 
(k) It has no knowledge of any factual, legal or other reasonable basis for any
litigation, claim or proceeding described in Section 10.2(j);
 
(l) It has not received any written, oral or other notice of any litigation,
claim or proceeding described in Section 10.2(j); and
 
(m) It has not brought or threatened any claim against any third party alleging
infringement of any Intellectual Property, nor, to the best of Licensor’s
knowledge, is any third party infringing or preparing or threatening to infringe
any patent, or practicing any claim of any patent application, included as a
Licensed Patent.
 
11. Exclusion of Consequential and Other Direct Damages.  To the fullest extent
permitted by Law, neither Party shall be liable to the other Party for any
injury to or loss of goodwill, reputation, business production, revenues,
profits, anticipated profits, contracts or opportunities (irrespective of how
these are classified as damages), or for any consequential, incidental,
indirect, exemplary, special, punitive or enhanced damages whether arising out
of breach of contract, tort (including negligence) or otherwise (including the
entry into, performance or breach of this Agreement), regardless of whether such
damage was foreseeable and whether or not the other party has been advised of
the possibility of such damages.
 

 
15

--------------------------------------------------------------------------------

 



 
12. Restrictions on Certain Activities.  For a period of three years from the
date of this Agreement, neither Licensee nor its principal, Courtney Rogers,
shall, collectively or individually:
 
A.           own or control more than 10% of the capital stock of Licensor;
 
B.           either for themselves or any other person actively offer or propose
to affect:
 
(i)           any acquisition of a controlling interest in the debt or equity
securities (or beneficial ownership thereof) of the Licensor or all or
substantially all of the assets of the Licensor;
 
(ii)           any tender or exchange offer, merger or other business
combination involving Licensor;
 
(iii)           any recapitalization, restructuring, liquidation, dissolution or
other extraordinary transaction with respect to Licensor;
 
(iv)           any solicitation of proxies or consents to vote any voting
securities of the Licensor; or
 
(v)           actively form or voluntarily join in a “group” (as defined in the
Securities Exchange Act of 1934) with respect to the securities of the Licensor.
 
Notwithstanding the foregoing, neither Cenco nor Courtney Rogers shall be in any
way restricted in offering for sale and selling shares of the Licensor’s capital
stock, or in voting such shares in connection with any matter properly brought
before the stockholders of Licensor.
 
13. Indemnification.
 
13.1 Each Party shall indemnify, defend and hold harmless the other Party and
its officers, directors, employees, agents, successors and assigns (each, an
“Indemnitee”) against all Losses arising out of or resulting from any third
party claim, suit, action or proceeding related to or arising out of or
resulting from a Party’s breach of any representation, warranty, covenant or
obligation under this Agreement (each an “Action”).
 
13.2 Licensor shall indemnify, defend and hold harmless each of the Indemnitees
against all Losses arising out of, resulting from or relating to any Action
involving a claim that any use of any Technology in the Territory, or the
exercise of any rights or privileges by Licensee granted to it under this
Agreement, infringes any patent, trademark, copyright, or other intellectual
property right of any third party.
 

 
16

--------------------------------------------------------------------------------

 



 
13.3 Indemnification Procedure.  The indemnified party shall promptly notify the
indemnifying party in writing of any Action and cooperate with the indemnified
party at the indemnifying party’s sole cost and expense. The indemnifying party
shall immediately take control of the defense and investigation of the Action
and shall employ counsel of its choice/reasonably acceptable to indemnified
party to handle and defend the same, at the indemnifying party’s sole cost and
expense. The indemnifying party shall not settle any Action in a manner that
adversely affects the rights of any indemnified party without the indemnified
party’s prior written consent. The indemnified party’s failure to perform any
obligations under this Section 13.3 shall not relieve the indemnifying party of
its obligation under this Section 13.3 except to the extent that the
indemnifying party can demonstrate that it has been materially prejudiced as a
result of the failure. The indemnified party may participate in and observe the
proceedings at its own cost and expense with counsel of its own choosing.
 
14.            Term and Termination.
 
14.1 Term.  This Agreement shall commence as of the Effective Date and, unless
terminated earlier in accordance with Section 14.2, shall remain in force for 30
years. Upon the expiration of the term of this Agreement, Licensee shall have
the right to renew the term of this Agreement for three additional terms of 10
years each.  Licensee shall exercise each option to extend by providing written
notice to Licensor at least 90 days prior to the end of the original Term or any
renewal term, as the case may be.
 
14.2 Extension of Deadlines; Suspension of Operations.  If, at any time
beginning on April 1, 2015 and thereafter during the term of this Agreement, the
West Texas Intermediate Benchmark price (the “Benchmark Price”) for crude oil is
$62.50 or less for any period of 120 days, or for any 240 days within a 365 day
period, all development deadlines imposed in Section 3 (other than subsections
3.1(a) and 3.1(b)), of this Agreement shall be automatically extended for a
number of days equal to the number of days on which the Benchmark Price is under
$62.50 during the applicable period, plus the number of days subsequent to the
measurement period on which the Benchmark Price remains below $62.50 (the
“Extension Period”).  An Extension Period shall relate back to and apply to each
deadline date, regardless of whether such deadline date occurs within the
applicable measurement period.  If, during an Extension Period, either Licensor
or a third party licensee of the Technology commences construction of a plant
within the United States consisting of not less than ten Systems, and continues
the construction of such plant without interruption for not less than 120 days,
the Extension Period shall be deemed to be the shorter of (i) the number of days
constituting the original Extension Period and (ii) the number of days from the
commencement of the Extension Period to the date of commencement of construction
of such plant, as described above, plus 120 days.
 
Licensee shall be entitled to suspend operations of any existing Plant if,
because of the Benchmark Price and all other pertinent conditions then existing,
a prudent operator would determine that such Plant cannot be economically
operated.  If suspended, such operations shall be resumed as soon as reasonably
practicable after a prudent operator would determine that such Plant can be
economically operated.
 

 
17

--------------------------------------------------------------------------------

 



 
14.3 Termination by Licensee.
 
(a) Licensee may terminate this Agreement as it pertains to any or all Plants or
Territory at any time without cause, and without incurring any additional
obligation, liability or penalty, by providing at least 30 days’ prior written
notice to Licensor; provided, however, that any such termination shall not
terminate or reduce Licensor’s right to royalties as provided herein.  Any
partial termination of this Agreement shall not affect in any way any Plant or
Territory which is not the subject of Licensee’s written notice.
 
(b) Either Party may terminate this Agreement on written notice to the other
Party if the other Party materially breaches this Agreement and such breach:
 
(i) is incapable of cure; or
 
(ii) being capable of cure, remains uncured for 30 days after the breaching
party receives written notice thereof.
 
Any termination of this Agreement by Licensor under this Section 14.3 (b) shall
be effective with respect to the Plant and/or Territory from which the breach
arose, but not otherwise.
 
(c) Licensee may terminate this Agreement by written notice to Licensor if
Licensor:
 
(i) becomes insolvent or admits inability to pay its debts generally as they
become due;
 
(ii) becomes subject, voluntarily or involuntarily, to any proceeding under any
domestic or foreign bankruptcy or insolvency law, which is not fully stayed
within 90 Business Days or is not dismissed or vacated within 90 days after
filing;
 
(iii) is dissolved or liquidated or takes any corporate action for such purpose;
 
(iv) makes a general assignment for the benefit of creditors; or
 
(v) has a receiver, trustee, custodian or similar agent appointed by order of
any court of competent jurisdiction to take charge of or sell any material
portion of its property or business.
 
14.4           Survival.  The rights and obligations of the Parties set forth in
this 14.4 and Section 1 (Definitions), Section 9 (Confidentiality), Section 10
(Representations and Warranties), Section 13 (Indemnification), and Section 14
(Miscellaneous), and any right, obligation or required performance of the
Parties in this Agreement which, by its express terms or nature and context is
intended to survive termination or expiration of this Agreement, will survive
any such termination or expiration.
 

 
18

--------------------------------------------------------------------------------

 



 
15. Miscellaneous.
 
15.1 Bankruptcy.  All rights and licenses granted by Licensor under this
Agreement are and shall be deemed to be rights and licenses to “intellectual
property”’ and all Technology is and shall be deemed to be “embodiment(s)” of
“intellectual property” for purposes of, and as such terms are used in and
interpreted under, Section 365(n) of the Bankruptcy Code. Licensee shall have
the right to exercise all rights and elections with respect to all Technology.
Without limiting the generality of the foregoing, Licensor acknowledges and
agrees that, if Licensor or its estate shall become subject to any bankruptcy or
similar proceeding:
 
(a) subject to Licensee’s rights of election, all rights and licenses granted to
Licensee hereunder will continue subject to the terms and conditions of this
Agreement, and will not be affected, even by Licensor’s rejection of this
Agreement; and
 
(b) Licensee shall be entitled to a complete duplicate of (or complete access
to, as appropriate) all such Intellectual Property and embodiments of
Intellectual Property comprising or relating to any Technology, and the same, if
not already in Licensee’s possession, shall be promptly delivered to Licensee,
unless Licensor elects to and does in fact continue to perform all of its
obligations under this Agreement.
 
15.2 Force Majeure.  Neither party shall be liable or responsible to the other
party, nor be deemed to have defaulted under or breached this Agreement, for any
failure or delay in fulfilling or performing any term of this Agreement,
including any obligation to timely make any payment hereunder, when and to the
extent such failure or delay is caused by:
 
(a) acts of nature;
 
(b) flood, fire or explosion;
 
(c) war, terrorism, invasion, riot or other civil unrest;
 
                        (d) embargoes or blockades in effect on or after the
date of this Agreement;
 
                                                                       
(e) national or regional emergency;
 
                                                                       
(f) strikes, labor stoppages or slowdowns or other industrial disturbances;
 

 
19

--------------------------------------------------------------------------------

 



 
(g) any passage of law or governmental order, rule, regulation or direction, or
any action taken by a governmental or public authority, including imposing an
embargo, export or import restriction, quota or other restriction or
prohibition; or
 
(h) national or regional shortage of adequate power or telecommunications or
transportation facilities:
 
(each of the foregoing, a “Force Majeure Event”), in each case, provided that
(i) such event is outside the reasonable control of the affected party; (ii) the
affected party provides prompt notice to the other party, stating the period of
time the occurrence is expected to continue; and (iii) the affected party uses
diligent efforts to end the failure or delay and minimize the effects of such
Force Majeure Event.
 
Licensee may terminate this Agreement if a Force Majeure Event affecting
Licensor continues substantially uninterrupted for a period of 120 days or more.
Unless Licensee terminates this Agreement pursuant to the preceding sentence,
all dates by which Licensee must perform any act or on which a Licensee
obligation is due shall automatically be extended for a period up to the
duration of the Force Majeure Event.
 
15.3 Further Assurances.  Each party shall, upon the reasonable request, and at
the sole cost and expense, of the other party, promptly execute such documents
and perform such acts as may be necessary to give full effect to the terms of
this Agreement.
 
15.4 Independent Contractors.  The relationship between the Parties is that of
independent contractors. Nothing contained in this Agreement shall be construed
as creating any agency, partnership, joint venture or other form of joint
enterprise, employment or fiduciary relationship between the Parties, and
neither party shall have authority to contract for or bind the other party in
any manner whatsoever.
 
15.5 Notices.  All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given in accordance with this Section:
 
If to Licensor:
Green EnviroTech Holdings, Corp.
210 S. Sierra Ave, Suite A
Oakdale, California 95361
Telephone:
Facsimile:
E-mail: 
Attention: Chairman/CEO 



 

 
20

--------------------------------------------------------------------------------

 



 

   
If to Licensee:
Cenco Leasing Company, Inc.
29 E. Stonebridge Circle
Wichita, Kansas 67230
Telephone: 316-636-2242
Facsimile:
E-mail: salthawk@cox.net
Attention: Manager 

 
Notices sent in accordance with this Section shall be deemed effectively given:
(a) when received, if delivered by hand (with written confirmation of receipt);
(b) when received, if sent by a nationally recognized overnight courier (receipt
requested); (c) on the date sent by facsimile or e-mail (in each case, with
confirmation of transmission), if sent during normal business hours of the
recipient, and on the next business day if sent after normal business hours of
the recipient; or (d) on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid.
 
15.6 Interpretation.  For purposes of this Agreement, (a) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive; and (c) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement as a whole.
 
Unless the context otherwise requires, references herein: (x) to Sections and
Schedules refer to the Sections of and Schedules attached to, this Agreement;
(y) to an agreement, instrument or other document means such agreement,
instrument or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof; and (z) to a statute
means such statute as amended from time to time and includes any successor
legislation thereto and any regulations promulgated thereunder. This Agreement
shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. Any Schedules referred to herein shall be
construed with, and as an integral part of, this Agreement to the same extent as
if they were set forth verbatim herein.
 
15.7 Headings.  The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.
 
15.8 Entire Agreement.  This Agreement, together with all Schedules and any
other documents incorporated herein by reference, constitutes the sole and
entire agreement of the Parties to this Agreement with respect to the subject
matter contained herein, and supersedes all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter.
 

 
21

--------------------------------------------------------------------------------

 



 
15.9 Assignment.  This Agreement and the rights and obligations hereunder may
not be assigned, delegated, sold, transferred (except as expressly permitted
hereunder), or otherwise disposed of, by operation of law or otherwise, to any
Person without the prior written consent of the other Party, whose consent shall
not be unreasonably withheld.  Without limiting the generality of the foregoing
consent requirement, a proposed assignment to any Person which is reasonably
believed to represent a potential diminution in the value of, or threat to the
confidentiality of, the Intellectual Property, shall constitute good reason for
either Party to withhold its consent. Any attempted assignment, delegation,
sale, transfer, sub-license or other disposition of this Agreement or any rights
or obligations hereunder, contrary to this Section 14.9, shall be a material
breach of this Agreement by the assigning party and shall be void and without
force or effect; provided, however, that either Party may, without such consent,
assign this Agreement and its rights and obligations hereunder, in whole or in
part, to an Affiliate, or in connection with the transfer or sale of all or
substantially all of its assets, or in the event of its merger or consolidation
or change in control or similar transaction.    Without limiting the generality
of the foregoing, Licensee may assign this Agreement (a) as it pertains to one
or more States within the Territory, to one or more Affiliates and, (b) as it
pertains to Iowa, to either an Affiliate or a non-Affiliate.  In the event of
such an assignment, Licensor and the assignee shall enter into a separate
license agreement with respect to the affected State or States within the
Territory and such license agreement shall be substantially the same as this
Agreement with appropriate changes reflecting its application solely to the
State or States within the Territory covered by the assignment.
 
15.10 No Third-Party Beneficiaries.  This Agreement is for the sole benefit of
the Parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit or remedy of any nature
whatsoever, under or by reason of this Agreement.
 
15.11 Amendment; Modification; Waiver.   This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.
No waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the waiving party. Except as
otherwise set forth in this Agreement, no failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
 
15.12 Severability.   If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon a determination that any term or other provision is invalid,
illegal or unenforceable, the Parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
 

 
22

--------------------------------------------------------------------------------

 



 
15.13 Governing Law; Submission to Jurisdiction.
 
(a) This Agreement and all related documents are governed by, and construed in
accordance with, the laws of the State of Delaware, United States of America,
without regard to the conflict of laws provisions thereof to the extent such
principles or rules would require or permit the application of the laws of any
jurisdiction other than those of the State of Delaware.
 
(b) Any legal suit, action or proceeding arising out of or related to this
Agreement or the licenses granted hereunder shall be instituted exclusively in
the federal courts of the United States or the courts of the State of Delaware,
and each party irrevocably submits to the exclusive jurisdiction of such courts
in any such suit, action or proceeding. Service of process, summons, notice or
other document by mail to such party’s address set forth herein shall be
effective service of process for any suit, action or other proceeding brought in
any such court.
 
15.14 Waiver of Jury Trial.  Each party irrevocably and unconditionally waives
any right it may have to a trial by jury in respect of any legal action arising
out of or relating to this Agreement or the transactions contemplated hereby.
 
15.15 Equitable Relief.  Each party acknowledges that a breach by the other
party this Agreement may cause the non-breaching party irreparable harm, for
which an award of damages would not be adequate compensation and agrees that, in
the event of such a breach or threatened breach, the non-breaching party will be
entitled to equitable relief, including in the form of orders for preliminary or
permanent injunction, specific performance and any other relief that may be
available from any court, and the Parties hereby waive any requirement for the
securing or posting of any bond or the showing of actual monetary damages in
connection with such relief. These remedies shall not be deemed to be exclusive
but shall be in addition to all other remedies available under this Agreement at
law or in equity, subject to any express exclusions or limitations in this
Agreement to the contrary.
 
15.16 Attorneys’ Fees.  In the event that any action, suit, or other legal or
administrative proceeding is instituted or commenced by either party hereto
against the other party arising out of or related to this Agreement, the
prevailing party shall be entitled to recover its actual attorneys’ fees,
expenses, and court costs from the non-prevailing party.
 
15.17 Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission (to which a signed
PDF copy is attached) shall be deemed to have the same legal effect as delivery
of an original signed copy of this Agreement.
 

 
23

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the Effective Date by their respective officers thereunto duly authorized.




LICENSOR
Green EnviroTech Holdings, Inc.


By ____________________
 
Name: _________________
 
Title: __________________
 




 
LICENSEE
Cenco Leasing Company, Inc.


By ___________________
 
Name:     Courtney Rogers
 
Title:        President
 


 

________________________
Courtney Rogers*
 


 
*Solely for the purpose of the covenants contained in Section 12 of this
Agreement

 
24

--------------------------------------------------------------------------------

 

 
Schedule 1
 
LICENSED PATENTS
 


 
The Patent Application

 
25

--------------------------------------------------------------------------------

 

 
Schedule 2
 
TRADEMARKS
 


 


 
None

 
26

--------------------------------------------------------------------------------

 

 
Schedule 3
 
COPYRIGHTS
 


 


 
None
 


 


 


 


 


 


 
27

--------------------------------------------------------------------------------

 
 
 
Schedule 4
 
SECTION 10.2 (j) EXCEPTIONS
 


 


 
None
 


                                                                                                                                                                    
28


--------------------------------------------------------------------------------
